                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


                       CIVIL ACTION NO. 18-12543-RGS

                             MEGAN McGOWAN,

                                   Plaintiff

                                      v.

                           NANCY A. BERRYHILL,
                          Acting Commissioner of the
                        Social Security Administration,

                                  Defendant


            ORDER ON REPORT AND RECOMMENDATION
                  OF THE MAGISTRATE JUDGE

                               March 19, 2020

STEARNS, D.J.

     I agree with Magistrate Judge Cabell that the Commissioner correctly

found that plaintiff McGowan is not disabled within the meaning of the

Social Security Act.     The Administrative Law Judge (ALJ) was patently

correct in the assessment that the record evidence did not support

McGowan’s claims of debilitating back pain.      Nor (like Magistrate Judge

Cabell) do I read anything into the fact that the ALJ made alternative

findings at step five of the sequential evaluation out of an abundance of
caution.   The ALJ’s determination at step four that McGowan retained the

Residual Functional Capacity to perform light work (consistent with her

work history) properly ended the analysis. Consequently, Magistrate Judge

Cabell’s Recommendation is ADOPTED.       Plaintiff’s motion to reverse or

remand the decision of the Commissioner is DENIED, and the

Commissioner’s motion to affirm is ALLOWED.          The Clerk will enter

judgment for the Commissioner and close the case.1

                                  SO ORDERED.

                                  /s/ Richard G. Stearns
                                  ________________________
                                  UNITED STATES DISTRICT JUDGE




     McGowan has not filed an Objection to the Magistrate’s Report and
     1

Recommendation within the time allotted.
                                    2
